Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 9, 2022

                                    No. 04-22-00072-CV

                               JMI CONTRACTORS, LLC,
                                      Appellant

                                             v.

                                 Jose Manuel MEDELLIN,
                                         Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-05983
                          Honorable Aaron Haas, Judge Presiding


                                      ORDER
       Appellant’s reply brief is due December 12, 2022. On December 7, 2022, appellant filed
an unopposed motion requesting a ten-day extension of time. After consideration, we GRANT
the motion and ORDER appellant to file its reply brief by December 22, 2022.


       It is so ORDERED December 9, 2022.


                                                                PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT